DETAILED ACTION
	This is in response to communication received on 4/2/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 8/7/19, 3/17/20, 6/29/20, 9/3/20, and 2/2/21.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 16-21 and 23 are withdrawn because the independent claim 16 has been amended and claim 23 has been cancelled. 

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474) in view of Sasaki US PGPub 2010/0175831 on claims 1, 5, 22 and 24 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474) and Sasaki US PGPub 2010/0175831 hereinafter SASAKI as applied to claim 1 and 16 , further in view of MOSLEHI (US PG Pub 2003/0029610) on claim 2, and 6 is withdrawn because the independent claims 1 and 16 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474), Sasaki US PGPub 2010/0175831 hereinafter SASAKI, MOSLEHI (US PG Pub 2003/0029610) and SUN (US PGPub 2015/0311044) as applied to claim 1 and 6 further in view of on claims 7-9 are maintained. The rejection is repeated below for convenience.
Claims 1, 5, 22, 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPub 2006/0274474) in view of SASAKI (US PGPub 2010/0175831) and RIKER (US PGPub 2013/0334038).
As for claim 1, LEE teaches "a substrate holder for holding and cooling a substrate during a film deposition process" (abstract, line 1-2), i.e. a method for controlling temperature of a substrate within a chamber processing system.
depositing a material over a surface of the substrate.
Examiner notes that the claim language the material having a first temperature is not particularly limiting, as it does not state when the temperature was taken or how that temperature was taken. As such, this is essentially any temperature of the material, including a temperature of the material as it has been deposited and cooled to the temperature of the substrate.
LEE is silent on receiving an indication of a second temperature of the substrate.
However, as LEE does teach applying "the desired pressure of helium has been added ... reaches the desired deposition temperature" (paragraph 67, lines 12-16), it is the position of the Examiner that it would have been well within the skill of the art prior to the effective filing date to measure receiving an indication of a second temperature of the substrate in order to calculate the desired pressure of helium necessary to reach the desired deposition temperature.
LEE further teaches "deposition system 10 includes a chamber 12 having a heated wall 14, an organic compound evaporation source 16, a temperature-controlled substrate holder 18, and an outlet 20" (paragraph 25, lines 4-7), "Deposition system 10 may alternately include a heated substrate clamp 22 for clamping a substrate to the temperature-controlled substrate holder, as described in more detail below" (paragraph 25, lines 10-14), "Convective heating of the substrate caused by the evaporated source material may cause the substrate to be heated to temperatures as high as 40-50° C. during deposition, in the absence of substrate cooling" (paragraph 21, lines 4-7),  i.e. while depositing at least a portion of the material over the surface of the substrate, controlling the second temperature of the substrate on which the material is to be deposited based at least in part on a predetermined target temperature for the substrate.
such that a difference between the first temperature and the second temperature is within a target range.
However, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat. Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing the first temperature to match the second temperature. Thereby, it is the position of the Examiner that LEE necessarily includes such that a difference between the first temperature and the second temperature is within a target range because the cooling of the substrate would necessarily cool the deposited material on the substrate, reducing both temperatures to a desired amount by removing heat convectively. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
LEE further teaches "Fig. 6 shows an exploded view of some of the structures of temperature-controlled chuck 130 that contribute to the cooling abilities of temperature controlled chuck 130. As depicted, temperature-controlled chuck includes an outer plate 170 configured to contact the backside of a substrate. Outer plate 170 includes a raised face portion 172 having plurality of surface grooves 17 4 to assist in the flow of helium across the face of outer plate 170 when a substrate is positioned on chuck 130" (paragraph 53, lines 1-9), i.e. wherein controlling the second temperature of the substrate… (ii) includes maintain the second temperature on which the material is to be deposited by moving a fluid at least partial through a channel that contacts the back of the substrate on which the material is to be deposited, wherein heat is transferred from the substrate that is having material deposited over the surface to the fluid.
wherein controlling the second temperature of the substrate (i) is configured to limit a coeffiecient of thermal expansion (CTE) mismatch between the substrate and the material.
RIKER teaches “Embodiments described herein generally relate to components for a semiconductor processing chamber, a process kit for a semiconductor processing chamber, and a semiconductor processing chamber having a process kit” (abstract, lines 1-4) and “The substrate support 128 may be an electrostatic chuck, a ceramic body, a heater or a combination thereof” (paragraph 34, lines 8-10), i.e. a substrate holding system.
RIKER further teaches “When process deposits of high-stress metal are deposited onto the shields and subjected to large temperature swings, the adhesion of the film to the shield as well as the cohesion of the film to itself, can decrease dramatically due to, for example, a mismatch of the coefficients of thermal expansion between the film and the underlying shield. It is desirable to reduce the temperatures of shields and liners during substrate processing to reduce flaking of accumulated deposits from the shield surfaces” (paragraph 8, lines 13-21), i.e. controlling the temperature of the substrate on which the material is being deposited can reduce flaking of the deposited material.
Examiner notes that RIKER teaches controlling the temperature of parts of the chamber to avoid flaking of the deposited material due to coefficient of thermal expansion mismatch, and not the substrate. However, Examiner notes that one of ordinary skill in the art would recognize the substrate is also has materials being deposited on it and, as the coefficient of thermal expansion is an inherent property of material, would also potentially have the same effects.
Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein controlling the second temperature of the substrate (i) is configured to limit a coeffiecient of thermal expansion (CTE) mismatch between the substrate and the material in the process of LEE because RIKER teaches that controlling the temperature to avoid coeffiecient of thermal expansion (CTE) mismatch to avoid flaking of the deposited material. 
 is silent on the channel being in the substrate.
SASAKI further teaches "An inductively coupled plasma processing apparatus includes a processing chamber for accommodating a target substrate to be processed ... a processing gas supply system for supplying a processing gas into the processing chamber and a gas exhaust system for exhausting the inside of the processing chamber" (abstract, lines 1-8), "Further, in order to control the temperature of the substrate G, the mounting table 23 is provided with a temperature sensor and a temperature control mechanism" (paragraph 47, lines 1-3) and "may also be applied to another plasma processing apparatus for performing etching, CVD film formation or the like" (paragraph 113, lines 4-6), i.e. A method for controlling temperature of a substrate within a chamber processing system.
SASAKI further teaches "Formed on the backside of the target substrate G mounted on the mounting table 23 are a cooling space (not shown) and a He gas channel 45 for supplying He gas as a heat transfer gas at a constant pressure. The He gas channel 45 is connected to a He gas line 46, and is also connected to a He source (not shown) via a pressure control valve 47" (paragraph 49), i.e. wherein controlling the second temperature of the substrate on which the material is to be deposited ... includes ... moving fluid at least partially through a channel of the substrate on which the material is to be deposited. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a channel in the substrate of LEE such that wherein controlling the second temperature of the substrate on which the material is to be deposited... includes... moving fluid at least partially through a channel of the substrate on which the material is to be deposited because SASAKI teaches that such a process and substrate channel provides for the control of the substrate temperature.
As for claim 5, LEE teaches "The combination of the temperature-controlled substrate holder 18, heated wall 14 and optional heated substrate clamp 22 may help to maintain a suitably low substrate temperature, for example, on the order of -20° C to - 40° C" (paragraph 32, lines 1-5), i.e. a range that wherein the target range is (a) from approximately -30°C to approximately 300°G and, as LEE provided a specific example of temperatures for a certain material, (b) based in part on the material being deposited. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 22, LEE is silent on wherein, in operation, controlling the second temperature of the substrate is based at least in part of minimizing the difference between the second temperature of the substrate and the first temperature of the material.
However, Examiner notes that the scope of this limitation is very broad. It does require that the different between the second temperature of the substrate and the first temperature of the material be minimized, only that it be partially based on that consideration, with other concerns and consideration being factored in. As such, this claim reads on a variety of embodiments, including ones in which the minimization of the second temperature and first temperature are considered but not necessarily achieved.
Further, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat (paragraph 21, lines 4-7). Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing the first temperature to match the second temperature.
Thereby, it is the position of the Examiner that LEE necessarily includes wherein, in operation, controlling the second temperature of the substrate is based at least in part of minimizing the difference between the second temperature of the substrate and the first temperature of the material because the 
As for claim 24, LEE does teach teaches "a substrate holder for holding and cooling a substrate during a film deposition process" (abstract, lines 1-2), i.e. wherein depositing the material comprises depositing the material to form a film over a period of time and wherein controlling the second temperature comprises controlling the second temperature ... for the period of time.
LEE is silent on such that a difference between the first temperature and the second temperature is within a target range.
However, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat. Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing the first temperature to match the second temperature. Thereby, it is the position of the Examiner that LEE necessarily includes wherein controlling the second temperature comprises controlling the second temperature such that the difference between the first temperature and the second temperature is within the target range because the cooling of the substrate would necessarily cool the deposited material on the substrate, reducing both temperatures to a desired amount by removing heat convectively. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 25, LEE teaches "a substrate holder for holding and cooling a substrate during a film deposition process" (abstract, line 1-2), i.e. A method for controlling temperature of a substrate within a chamber processing system.
LEE further teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4), i.e. depositing a material over a surface of the substrate.
LEE is silent on receiving a temperature of the substrate.
However, as LEE does teach applying "the desired pressure of helium has been added ... reaches the desired deposition temperature" (paragraph 67, lines 12-16), it is the position of the Examiner that it would have been well within the skill of the art prior to the effective filing date to have receiving a temperature of the substrate in order to calculate the desired pressure of helium necessary to reach the desired deposition temperature.
LEE further teaches "deposition system 10 includes a chamber 12 having a heated wall 14, an organic compound evaporation source 16, a temperature-controlled substrate holder 18, and an outlet 20" (paragraph 25, lines 4-7), "Deposition system 10 may alternately include a heated substrate clamp 22 for clamping a substrate to the temperature-controlled substrate holder, as described in more detail below" (paragraph 25, lines 10-14), "Convective heating of the substrate caused by the evaporated source material may cause the substrate to be heated to temperatures as high as 40-50° C. during deposition, in the absence of substrate cooling" (paragraph 21, lines 4-7),  i.e. based at least in part on the received temperature of the substrate… control the temperature of the substrate to control the temperature of the substrate.
LEE further teaches "Fig. 6 shows an exploded view of some of the structures of temperature-controlled chuck 130 that contribute to the cooling abilities of temperature controlled chuck 130. As depicted, temperature-controlled chuck includes an outer plate 170 configured to contact the backside controlling flow of a cooling fluid through channel… to control the temperature of the substrate to be within a target temperature range… wherein the heat is transferred from the substrate to the cooling fluid while the material is being deposited over the substrate. 
LEE is silent on a target temperature range.
However, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat. Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing the first temperature to match the second temperature. Thereby, it is the position of the Examiner that LEE necessarily includes a target temperature range because the cooling of the substrate would necessarily cool the deposited material on the substrate, reducing both temperatures to a desired amount by removing heat convectively. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
LEE is silent on the wherein controlling the temperature of the substrate to be within the target temperature range limits a coefficient of thermal expansion (CTE) mismatch between the substrate and the material to be deposited over the substrate.
RIKER teaches “Embodiments described herein generally relate to components for a semiconductor processing chamber, a process kit for a semiconductor processing chamber, and a semiconductor processing chamber having a process kit” (abstract, lines 1-4) and “The substrate support 
RIKER further teaches “When process deposits of high-stress metal are deposited onto the shields and subjected to large temperature swings, the adhesion of the film to the shield as well as the cohesion of the film to itself, can decrease dramatically due to, for example, a mismatch of the coefficients of thermal expansion between the film and the underlying shield. It is desirable to reduce the temperatures of shields and liners during substrate processing to reduce flaking of accumulated deposits from the shield surfaces” (paragraph 8, lines 13-21), i.e. controlling the temperature of the substrate on which the material is being deposited can reduce flaking of the deposited material.
Examiner notes that RIKER teaches controlling the temperature of parts of the chamber to avoid flaking of the deposited material due to coefficient of thermal expansion mismatch, and not the substrate. However, Examiner notes that one of ordinary skill in the art would recognize the substrate is also has materials being deposited on it and, as the coefficient of thermal expansion is an inherent property of material, would also potentially have the same effects.
Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein controlling the temperature of the substrate to be within the target temperature range limits a coefficient of thermal expansion (CTE) mismatch between the substrate and the material to be deposited over the substrate in the process of LEE because RIKER teaches that controlling the temperature to avoid coefficient of thermal expansion (CTE) mismatch to avoid flaking of the deposited material. 
LEE is silent on the channel being in the substrate.
SASAKI further teaches "An inductively coupled plasma processing apparatus includes a processing chamber for accommodating a target substrate to be processed ... a processing gas supply system for supplying a processing gas into the processing chamber and a gas exhaust system for exhausting the inside of the processing chamber" (abstract, lines 1-8), "Further, in order to control the A method for controlling temperature of a substrate within a chamber processing system.
SASAKI further teaches "Formed on the backside of the target substrate G mounted on the mounting table 23 are a cooling space (not shown) and a He gas channel 45 for supplying He gas as a heat transfer gas at a constant pressure. The He gas channel 45 is connected to a He gas line 46, and is also connected to a He source (not shown) via a pressure control valve 47" (paragraph 49), i.e. wherein controlling the second temperature of the substrate on which the material is to be deposited ... includes ... moving fluid at least partially through a channel of the substrate on which the material is to be deposited. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a channel in the substrate of LEE such that wherein controlling the second temperature of the substrate on which the material is to be deposited... includes... moving fluid at least partially through a channel of the substrate on which the material is to be deposited because SASAKI teaches that such a process and substrate channel provides for the control of the substrate temperature.
Claims 2 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPub 2006/0274474), SASAKI (US PGPub 2010/0175831) and RIKER (US PGPub 2013/0334038) as applied to claim 1, further in view of MOSLEHI (US PGPub 2003/0029610).
As for claim 2, LEE is silent on prior to depositing the material, heating the substrate with a heating device to a temperature.	
However, LEE does teach maintaining a substrate at a suitable temperature (paragraph 32).
MOSLEHI teaches "A chuck body mounts a substrate within a vacuum chamber," (abstract, line 1).
MOSLEHI teaches "Also within the chuck 16 are two temperature regulators, namely, a beating element 30 and a cooling element 32. The heating element 30 enables operations requiring controlled substrate heating at elevated substrate temperatures, and the cooling element 32 supports operations requiring withdrawal of excess heat from the substrate 14 or the chuck 16. Together, the heating and cooling elements 30 and 32 can optimize substrate temperatures and facilitate precise substrate temperature control throughout various stages of processing that are best performed at particular temperatures or rates of temperature change" (paragraph 47, lines 1-12).
MOSELEHI further teaches "Heat transfers are used to remove excess heat produced by such processing operations or to provide a controlled amount of heating to assist the processing of the substrates. For example, some operations are best performed at constant substrate temperatures or at substrate temperatures that are adjusted throughout different stages of the operations" (paragraph 4, lines 9-15).
It would have been within the skill of the ordinary artisan to have prior to depositing the material, heating the substrate with a heating device to a temperature in the process of LEE and SASAKI because MOSLEHI teaches that having such a heating device allows for the optimization of temperature during different process and that bringing the temperature of the substrate to the appropriate range for that deposition process can assist the processing of the substrate, which includes heating the substrate to an appropriate temperature prior to performing deposition to assist the deposition process.
As for claim 6, LEE teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and a process "to provide sufficiently efficient heat transfer, and/or to maintain a desired substrate temperature during an evaporation deposition process" (paragraph 36, lines 11-14), i.e. wherein depositing the material includes depositing a thin film, via the deposition device.
LEE is silent on using ion assisted beam deposition.
However, LEE does teach an evaporation deposition process (paragraph 36, lines 13-14) and "For example, substrate holder 18 may include an electrostatic chuck that generates an electrostatic clamping force between a substrate and an underlying temperature-controlled chuck" (paragraph 35, lines 3-6).
MOSLEHI teaches that a chamber using an electrostatic chuck can be used to "A pump 22 evacuates the processing chamber 12 for supporting operations that are best performed in a near vacuum or other low-pressure environment. For example, the vacuum processor 10 is intended for operations such as physical vapor deposition (PVD), including ion-beam deposition and plasma-assisted sputtering, chemical vapor deposition (CVD), metal-organic chemical vapor deposition (MOCVD), and plasma enhanced chemical vapor deposition (PECVD)-all of which deposit material layers on the substrate" (paragraph 45, lines 1-9; emphasis added). 
It would have been obvious to include an ion-beam deposition process in the process of LEE because MOSLEHI teaches that such a process was a known alternative to the chemical vapor deposition process of LEE.
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPub 2006/0274474), SASAKI (US PGPub 2010/0175831), RIKER (US PGPub 2013/0334038) and MOSLEHI (US PGPub 2003/0029610) as applied to claim 1 and 6, further in view of SUN (US PGPub 2015/0311044).
As for claim 7, LEE is silent on wherein the thin film has a thickness less than or equal to approximately 40 nanometers.	
LEE teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and a process "to provide sufficiently efficient heat transfer, and/or to maintain a desired substrate temperature during an evaporation deposition process" (paragraph 36, lines 11-14).
MOSLEHI teaches that a chamber using an electrostatic chuck can be used to "A pump 22 evacuates the processing chamber 12 for supporting operations that are best performed in a near vacuum or other low-pressure environment. For example, the vacuum processor 10 is intended for operations such as physical vapor deposition (PVD), including ion-beam deposition and plasma-assisted sputtering, chemical vapor deposition (CVD), metal-organic chemical vapor deposition (MOCVD), and plasma enhanced chemical vapor deposition (PECVD)-all of which deposit material layers on the substrate" (paragraph 45, lines 1-9).
SUN teaches "Exemplary IAD methods include deposition processes which incorporate ion bombardment, such as evaporation (e.g., activated reactive evaporation (ARE) or electron beam ion assisted deposition (EB-IAD)) and sputtering (e.g., ion beam sputtering ion assisted deposition (IBS-IAD)) in the presence of ion bombardment to form plasma resistant coatings as described herein. EB-IAD may be performed by evaporation" (paragraph 34, lines 6-13).
SUN also teaches "The article 300 may be a chamber component, such as a substrate support assembly, an electrostatic chuck (ESC)" (paragraph 63, lines 5-7).
SUN teaches "Embodiments of the present invention provide an article such as a chamber component for an etch reactor having a thin film protective layer" (paragraph 14, lines 1-3) and "In a further embodiment, the thin film protective layer has a thickness of below about 20 microns" (paragraph 72, lines 11-12), i.e. a range that overlaps with wherein the thin film has a thickness less than or equal to approximately 40 nanometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the electrostatic chuck and chamber of LEE to provide a layer with a thickness that overlaps with the range of wherein the thin film has a thickness less than or equal to approximately 40 nanometers because MOSLEHI teaches that such a process is a known equivalent to LEE's and SUN teaches that such a process can place a protective layer on the substrate of LEE.
As for claim 8, LEE is silent on wherein the thin film has a thickness from about 100 Angstroms to about 25 microns.	
LEE teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and a process "to provide sufficiently efficient heat transfer, and/or to maintain a desired substrate temperature during an evaporation deposition process" (paragraph 36, lines 11-14).
MOSLEHI teaches that a chamber using an electrostatic chuck can be used to "A pump 22 evacuates the processing chamber 12 for supporting operations that are best performed in a near vacuum or other low-pressure environment. For example, the vacuum processor 10 is intended for operations such as physical vapor deposition (PVD), including ion-beam deposition and plasma-assisted sputtering, chemical vapor deposition (CVD), metal-organic chemical vapor deposition (MOCVD), and plasma enhanced chemical vapor deposition (PECVD)-all of which deposit material layers on the substrate" (paragraph 45, lines 1-9).
SUN teaches "Exemplary IAD methods include deposition processes which incorporate ion bombardment, such as evaporation (e.g., activated reactive evaporation (ARE) or electron beam ion 
SUN also teaches "The article 300 may be a chamber component, such as a substrate support assembly, an electrostatic chuck (ESC)" (paragraph 63, lines 5-7).
SUN teaches "Embodiments of the present invention provide an article such as a chamber component for an etch reactor having a thin film protective layer" (paragraph 14, lines 1-3) and "Each of the thin film protective layers may have a thickness of less than approximately 20 microns, and less than approximately 10 microns in some embodiments" (paragraph 81, lines 4-7) i.e. a range that overlaps with wherein the thin film has a thickness from about 100 Angstroms to about 25 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the electrostatic chuck and chamber of LEE to provide a layer with a thickness that overlaps with the range of wherein the thin film has a thickness from about 100 Angstroms to about 25 microns because MOSLEHI teaches that such a process is a known equivalent to LEE's and SUN teaches that such a process can place a protective layer on the substrate of LEE.
As for claim 9, LEE is silent on wherein the target range is based on the material being deposited, and wherein the material comprises yttrium oxide (Y2O3).
LEE teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and a process "to provide sufficiently 
MOSLEHI teaches that a chamber using a electrostatic chuck can be used to "A pump 22 evacuates the processing chamber 12 for supporting operations that are best performed in a near vacuum or other low-pressure environment. For example, the vacuum processor 10 is intended for operations such as physical vapor deposition (PVD), including ion-beam deposition and plasma-assisted sputtering, chemical vapor deposition (CVD), metal-organic chemical vapor deposition (MOCVD), and plasma enhanced chemical vapor deposition (PECVD)-all of which deposit material layers on the substrate" (paragraph 45, lines 1-9).
SUN teaches "Exemplary IAD methods include deposition processes which incorporate ion bombardment, such as evaporation (e.g., activated reactive evaporation (ARE) or electron beam ion assisted deposition (EB-IAD)) and sputtering (e.g., ion beam sputtering ion assisted deposition (IBS-IAD)) in the presence of ion bombardment to form plasma resistant coatings as described herein. EB-IAD may be performed by evaporation" (paragraph 34, lines 6-13).
SUN also teaches "The article 300 may be a chamber component, such as a substrate support assembly, an electrostatic chuck (ESC)" (paragraph 63, lines 5-7).
SUN teaches "Embodiments of the present invention provide an article such as a chamber component for an etch reactor having a thin film protective layer" (paragraph 14, lines 1-3) and teaches "For example, a Yttrium metal target may be evaporated or sputtered, and may react with Oxygen radicals to form a Y2O3 IAD deposited layer" (paragraph 39, lines 12-15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the electrostatic chuck and chamber of LEE to provide wherein the target range is based on the material being deposited, and wherein the material comprises yttrium oxide (Y203), because MOSLEHI .
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPub 2006/0274474 in view of SASAKI (US PGPub 2010/0175831), RIKER (US PGPub 2013/0334038) and SUN (US 2015/0311044).
As for claim 16, LEE teaches "a substrate holder for holding and cooling a substrate during a film deposition process" (abstract, line 1-2), i.e. a method of manufacturing a thin film, the method comprising: providing a chamber, a substrate in the chamber, and a deposition device for depositing a material on substrate.
	LEE further teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4), i.e. material being deposited on a surface of the substrate.
	LEE is silent on measuring a first temperature associated with a material being deposited on a surface of the substrate.
SUN teaches "Exemplary IAD methods include deposition processes which incorporate ion bombardment, such as evaporation (e.g., activated reactive evaporation (ARE) or electron beam ion assisted deposition (EB-IAD)) and sputtering (e.g., ion beam sputtering ion assisted deposition (IBS-IAD)) in the presence of ion bombardment to form plasma resistant coatings as described herein. EB-IAD may be performed by evaporation" (paragraph 34, lines 6-13).
SUN also teaches "The article 300 may be a chamber component, such as a substrate support assembly, an electrostatic chuck (ESC)" (paragraph 63, lines 5-7).
SUN teaches “Coating temperature can be controlled by using heaters to heat a deposition chamber and/or a substrate and by adjusting a deposition rate” (paragraph 46, lines 1-3), i.e. wherein a first temperature associated with a material being deposited on surface of a substrate.
	Examiner notes that SUN is silent on measuring a first temperature associated with a material being deposited on surface of a substrate. However, it is the position of the Examiner that it would have been well within the skill of the art prior to the effective filing date to have measuring a first temperature associated with a material being deposited on surface of a substrate in order to calculate the desired pressure of helium necessary to reach the desired deposition temperature.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have measuring a first temperature associated with a material being deposited on surface of a substrate in the process of LEE because SUN teaches controlling the chamber temperature gives control over deposition rate.
	LEE is silent on measuring a second temperature associated with the surface of the substrate.
LEE teaches applying "the desired pressure of helium has been added ... reaches the desired deposition temperature" (paragraph 67, lines 12-16), it is the position of the Examiner that it would have been well within the skill of the art prior to the effective filing date to measure receiving an indication of a second temperature of the substrate in order to calculate the desired pressure of helium necessary to reach the desired deposition temperature.
	LEE further teaches "deposition system 10 includes a chamber 12 having a heated wall 14, an organic compound evaporation source 16, a temperature-controlled substrate holder 18, and an outlet 20" (paragraph 25, lines 4-7), "Deposition system 10 may alternately include a heated substrate clamp 22 for clamping a substrate to the temperature-controlled substrate holder, as described in more detail below" (paragraph 25, lines 10-14), "Convective heating of the substrate caused by the evaporated source material may cause the substrate to be heated to temperatures as high as 40-50° C. during . cooling the substrate based at least in part on a predetermined target temperature for the substrate.
LEE is silent on such that a difference between the first temperature and the second temperature is within a target range.
However, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat. Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing the first temperature to match the second temperature. Thereby, it is the position of the Examiner that LEE necessarily includes such that a difference between the first temperature and the second temperature is within a target range because the cooling of the substrate would necessarily cool the deposited material on the substrate, reducing both temperatures to a desired amount by removing heat convectively. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
	LEE further teaches "Fig. 6 shows an exploded view of some of the structures of temperature-controlled chuck 130 that contribute to the cooling abilities of temperature controlled chuck 130. As depicted, temperature-controlled chuck includes an outer plate 170 configured to contact the backside of a substrate. Outer plate 170 includes a raised face portion 172 having plurality of surface grooves 17 4 to assist in the flow of helium across the face of outer plate 170 when a substrate is positioned on chuck 130" (paragraph 53, lines 1-9), i.e. wherein the cooling… comprises moving a cooling fluid at least partially through a channel… wherein heat is transferred from the substrate to the fluid, wherein the target range is based in part on at least one of the first temperature or the material.
wherein cooling the substrate is configured to control a coefficient of thermal expansion (CTE) mismatch between the substrate and the material.
RIKER teaches “Embodiments described herein generally relate to components for a semiconductor processing chamber, a process kit for a semiconductor processing chamber, and a semiconductor processing chamber having a process kit” (abstract, lines 1-4) and “The substrate support 128 may be an electrostatic chuck, a ceramic body, a heater or a combination thereof” (paragraph 34, lines 8-10), i.e. a substrate holding system.
RIKER further teaches “When process deposits of high-stress metal are deposited onto the shields and subjected to large temperature swings, the adhesion of the film to the shield as well as the cohesion of the film to itself, can decrease dramatically due to, for example, a mismatch of the coefficients of thermal expansion between the film and the underlying shield. It is desirable to reduce the temperatures of shields and liners during substrate processing to reduce flaking of accumulated deposits from the shield surfaces” (paragraph 8, lines 13-21), i.e. controlling the temperature of the substrate on which the material is being deposited can reduce flaking of the deposited material.
Examiner notes that RIKER teaches controlling the temperature of parts of the chamber to avoid flaking of the deposited material due to coefficient of thermal expansion mismatch, and not the substrate. However, Examiner notes that one of ordinary skill in the art would recognize the substrate is also has materials being deposited on it and, as the coefficient of thermal expansion is an inherent property of material, would also potentially have the same effects.
Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein cooling the substrate is configured to control a coefficient of thermal expansion (CTE) mismatch between the substrate and the material in the process of LEE because RIKER teaches that controlling the temperature to avoid coeffiecient of thermal expansion (CTE) mismatch to avoid flaking of the deposited material. 
 is silent on the channel being in the substrate.
SASAKI further teaches "An inductively coupled plasma processing apparatus includes a processing chamber for accommodating a target substrate to be processed ... a processing gas supply system for supplying a processing gas into the processing chamber and a gas exhaust system for exhausting the inside of the processing chamber" (abstract, lines 1-8), "Further, in order to control the temperature of the substrate G, the mounting table 23 is provided with a temperature sensor and a temperature control mechanism" (paragraph 47, lines 1-3) and "may also be applied to another plasma processing apparatus for performing etching, CVD film formation or the like" (paragraph 113, lines 4-6), i.e. A method for controlling temperature of a substrate within a chamber processing system.
SASAKI further teaches "Formed on the backside of the target substrate G mounted on the mounting table 23 are a cooling space (not shown) and a He gas channel 45 for supplying He gas as a heat transfer gas at a constant pressure. The He gas channel 45 is connected to a He gas line 46, and is also connected to a He source (not shown) via a pressure control valve 47" (paragraph 49), i.e. moving a cooling fluid at least partially through a channel of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a channel in the substrate of LEE such that moving a cooling fluid at least partially through a channel of the substrate because SASAKI teaches that such a process and substrate channel provides for the control of the substrate temperature.
As for claim 17, LEE does teach applying "the desired pressure of helium has been added ... reaches the desired deposition temperature" (paragraph 67, lines 12-16), "deposition system 10 includes a chamber 12 having a heated wall 14, an organic compound evaporation source 16, a temperature-controlled substrate holder 18, and an outlet 20" (paragraph 25, lines 4-7), "Deposition system 10 may alternately include a heated substrate clamp 22 for clamping a substrate to the temperature-controlled substrate holder, as described in more detail below" (paragraph 25, lines 10-wherein cooling the substrate includes cooling the second temperature while depositing at least a portion of the material on the substrate.
As for claim 18, LEE is silent on wherein the material has a first thermal stress at the first temperature and a second thermal stress at the second temperature, wherein the second thermal stress is less than the first thermal stress.
RIKER further teaches “When process deposits of high-stress metal are deposited onto the shields and subjected to large temperature swings, the adhesion of the film to the shield as well as the cohesion of the film to itself, can decrease dramatically due to, for example, a mismatch of the coefficients of thermal expansion between the film and the underlying shield. It is desirable to reduce the temperatures of shields and liners during substrate processing to reduce flaking of accumulated deposits from the shield surfaces” (paragraph 8, lines 13-21), i.e. wherein reducing temperature of the deposition can reduce stress.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the material has a first thermal stress at the first temperature and a second thermal stress at the second temperature, wherein the second thermal stress is less than the first thermal stress because RIKERS teaches that reducing the temperature reduces thermal stress and avoids flaking of deposited material.
As for claim 19, LEE teaches "Convective heating of the substrate caused by the evaporated source material may cause the substrate to be heated to temperatures as high as 40-50° C. during deposition, in the absence of substrate cooling" (paragraph 21, lines 4-7), i.e. wherein at least a portion of the heat is introduced to the substrate via deposition of the material.
As for claim 20, LEE teaches “The combination of temperature-controlled substrate holder 18, heated wall 14 and heated substrate clamp 22 may allow high deposition yields to be achieved for some organic molecules relative to deposition systems without these features” (paragraph 30, lines 1-5), i.e. further comprising, prior to cooling the substrate, actively heating the substrate to approximately the second temperature.
As for claim 21, LEE teaches “For example, to uniformly cool a glass substrate (for example, <5 degrees Celsius variation across device areas of the substrate in some embodiments, and less than 1-2 degrees Celsius in other embodiments) to a suitable temperature for depositing a PPX film, a pressure of at least 2 to 3 Torr of a suitable heat transfer gas, such as helium, and possibly as much as 4 to 5 Torr (or even greater), may be added in the space between the chuck and the substrate backside to provide sufficiently efficient heat transfer, and/or to maintain a desired substrate temperature during an evaporation deposition process, in which heat is transferred to the substrate convectively by the evaporated compound. However, in a vacuum environment, such a high pressure of gas against the substrate backside may overcome the electrostatic clamping force and cause the substrate to detach from the chuck. While helium is disclosed above as being a suitable heat transfer gas, it will be appreciated that other suitable heat transfer gases besides helium may also be used. Examples of other suitable heat transfer gases include, but are not limited to, argon and nitrogen” (paragraph 36, lines 13-24).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-9, 16-22, and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717